       Case 2:10-cr-00146-HB Document 107 Filed 09/02/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA              :            CRIMINAL ACTION
                                      :
             v.                       :
                                      :
TARIQ MITCHELL                        :             NO. 10-0146

                                 MEMORANDUM

Bartle, J.                                              September 2, 2020

          Before the court is the pro se Motion of Defendant Tariq

Mitchell for Compassionate Release under 18 U.S.C. § 3582(c), as

amended by the First Step Act (“FSA”), Pub. L. No. 115-391, 132

Stat. 5194 (2018).1

                                      I

          The Philadelphia Police Department arrested Mitchell on

October 30, 2009 after he was found in possession of 27 packets of

heroin, 33 packets of crack cocaine, four handguns, two of which

were loaded, a sawed-off shotgun, and numerous rounds of

ammunition.       On March 11, 2010, a federal grand jury returned a

three-count Indictment against Mitchell for possessing crack

cocaine with the intent to distribute in violation of 21 U.S.C.

§ 841(a)(1), possessing heroin with the intent to distribute, also

in violation of 21 U.S.C. § 841(a)(1), and possession of a firearm




1.   The request of Mitchell for this court to appoint counsel in
connection with the Motion for Compassionate Release will be
denied as without merit.
       Case 2:10-cr-00146-HB Document 107 Filed 09/02/20 Page 2 of 8



in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c).

            Following his October 30, 2009 arrest, while released on

bail, Mitchell was again arrested on February 12, 2010 in

possession of crack cocaine, heroin, and a loaded handgun.             On

July 28, 2010, the grand jury returned a six-count Superseding

Indictment against Mitchell now containing two counts of

possessing crack cocaine with intent to distribute in violation of

21 U.S.C. § 841(a)(1), two counts of possessing heroin with intent

to distribute in violation of 21 U.S.C. § 841(a)(1), and two

counts of possessing a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c).

            Mitchell pleaded guilty to all counts except Count VI of

the Superseding Indictment for possessing a firearm on February

12, 2010.   The Government dismissed Count VI which would have

carried a consecutive 25-year mandatory minimum sentence with the

sentences on the five other counts.      The parties agreed on and

this court imposed a sentence of 180 months.

            Mitchell is currently serving his sentence at the

Federal Correctional Institution (“FCI”) in Fort Dix, New Jersey

with an estimated release date of November 19, 2022.         He submitted

a request for compassionate release to the warden at FCI Fort Dix.

On April 27, 2020, the warden responded that Mitchell’s request

could not be assessed because he did not specify on what grounds


                                   -2-
         Case 2:10-cr-00146-HB Document 107 Filed 09/02/20 Page 3 of 8



he wanted it to be considered.       The warden advised Mitchell that

if he wished for his request to be considered he should resubmit

it.2   On August 17, 2020, Mitchell submitted a pro se motion in

this court for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i).     Mitchell seeks release on the ground that

there exists “compelling and extraordinary circumstances which

could not have been foreseen by the court at the time of

sentencing.”    Mitchell contends he has completed “numerous

programs”3 and obtained his GED.       He also argues he “is in imminent

danger to be infected with Covid-19” because it is impossible to

socially distance at FCI Fort Dix.         Mitchell’s motion was received

and docketed by the Clerk of Court on August 21, 2020.            The

Government responded on August 31, 2020.

                                      I

           Section 18 U.S.C. § 3582(c)(1)(A)(i), as amended by

Section 603(b) of the First Step Act (“FSA”), Pub. L. No. 115-391,

132 Stat. 5239 (2018), provides in relevant part:

           (c) Modification of an imposed term of
           imprisonment.--The court may not modify a term
           of imprisonment once it has been imposed except
           that—

             (1) in any case--



2.   The record before the court does not contain a second
request. However, the Government does not argue that Mitchell
failed to exhaust his administrative remedies.

3.     Mitchell does not specify what programs he has completed.

                                     -3-
       Case 2:10-cr-00146-HB Document 107 Filed 09/02/20 Page 4 of 8



            (A) the court, upon motion of the Director
            of the Bureau of Prisons, or upon motion
            of the defendant after the defendant has
            fully exhausted all administrative rights
            to appeal a failure of the Bureau of
            Prisons to bring a motion on the
            defendant’s behalf or the lapse of 30 days
            from the receipt of such a request by the
            warden of the defendant’s facility,
            whichever is earlier, may reduce the term
            of imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed
            the unserved portion of the original term
            of imprisonment), after considering the
            factors set forth in section 3553(a) to
            the extent that they are applicable, if it
            finds that—

              (i) extraordinary and compelling reasons
              warrant such a reduction . . .

                and that such a reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission . . .

18 U.S.C. § 3582(c) (emphasis added).

          The Congress directed the United States Sentencing

Commission to promulgate regulations which identified what are to

be considered “extraordinary and compelling reasons” under 18

U.S.C. § 3582(c).   28 U.S.C. § 994(t).      It also required that the

rehabilitation of a defendant alone not be considered an

extraordinary and compelling reason.      Id.

          Following this directive, the Sentencing Commission

issued a policy statement which provides that a court may reduce a

term of imprisonment if, after considering applicable factors set

forth in 18 U.S.C. § 3553(a), the court determines that: (1)


                                   -4-
       Case 2:10-cr-00146-HB Document 107 Filed 09/02/20 Page 5 of 8



“extraordinary and compelling reasons warrant the reduction”; (2)

“the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g)”; (3) and

“the reduction is consistent with this policy statement.”          USSG

§ 1B1.13.

            The Sentencing Commission identifies “extraordinary and

compelling reasons” in Application Note 1 to USSG § 1B1.13:

            1. Extraordinary and Compelling Reasons.--
            Provided the defendant [is not a danger to
            the safety of any other person or to the
            community under 18 U.S.C. § 3142(g)],
            extraordinary and compelling reasons exist
            under any of the circumstances set forth
            below:

             (A) Medical Condition of the Defendant.--

               (i) The defendant is suffering from a
               terminal illness . . . . (ii)(I)
               suffering from a serious physical or
               medical condition, (II) suffering from a
               serious functional or cognitive
               impairment, or (III) experiencing
               deteriorating physical or mental health
               because of the aging process

             that substantially diminishes the ability
             of the defendant to provide self-care
             within the environment of a correctional
             facility and from which he or she is not
             expected to recover.

             (B) Age of the Defendant.—The defendant (i)
             is at least 65 years old; (ii) is
             experiencing a serious deterioration in
             physical or mental health because of
             the aging process; and (iii) has served at
             least 10 years or 75 percent of his
             or her term of imprisonment, whichever is
             less.


                                   -5-
       Case 2:10-cr-00146-HB Document 107 Filed 09/02/20 Page 6 of 8



           (C) Family Circumstances.—

              (i) The death or incapacitation of the
              caregiver of the defendant’s minor
              child or minor children.

              (ii) The incapacitation of the
              defendant’s spouse or registered partner
              when the defendant would be the only
              available caregiver for the
              spouse or registered partner.

           (D) Other Reasons.--As determined by the
           Director of the Bureau of Prisons, there
           exists in the defendant’s case an
           extraordinary and compelling reason other
           than, or in combination with, the reasons
           described in subdivisions (A) through (C).

It is the defendant who has the burden to show circumstances that

warrant compassionate release.     United States v. Heromin, 2019 WL

2411311, at *2 (M.D. Fla. June 7, 2019); United States v. Stowe,

2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019).

                                    II

          As noted above, Mitchell contends in his motion that he

has completed “numerous programs,” obtained his GED, and is at

greater risk of contracting COVID-19 due to the inability to

socially distance at FCI Fort Dix.       Rehabilitation of a defendant

alone is not a ground for relief under 18 U.S.C. § 3582(c).            See

28 U.S.C. § 994(t).   Moreover, Mitchell, 32 years old, has failed

to present any evidence he suffers from a terminal illness,

physical or medical condition, cognitive or functional impairment,

or age-related deterioration which substantially diminishes his



                                   -6-
       Case 2:10-cr-00146-HB Document 107 Filed 09/02/20 Page 7 of 8



ability to provide self-care in prison.4       He argues only that due

to crowding conditions at FCI Fort Dixon, he cannot properly

socially distance and is therefore at greater risk of COVID-19.

            Our Court of Appeals has made clear “the mere existence

of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release, especially considering [the Bureau of Prison]’s statutory

role, and its extensive and professional efforts to curtail the

virus’s spread.”   United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020).   “Similarly, the existence of some health risk to

every federal prisoner as the result of this global pandemic does

not, without more, provide the sole basis for granting release to

each and every prisoner within our Circuit.”        United States v.

Roeder, 807 F. App’x 157, 161 n. 16 (3d Cir. 2020).

            Even if Mitchell established extraordinary and

compelling circumstances, the court must still consider the

factors set out in 18 U.S.C. § 3553(a) before granting him

compassionate release.    See 18 U.S.C. § 3582(c)(1)(A); USSG

§ 1B1.13.

            Mitchell was arrested on October 27, 2010 with 33

individually wrapped packets of heroin, 27 individually wrapped

packets of crack cocaine, four handguns, and a sawed-off shotgun.



4.   In an interview with the United States Probation Office
before his sentencing, Mitchell reported that he was in good
health and did not suffer from any known medical conditions.
                                -7-
       Case 2:10-cr-00146-HB Document 107 Filed 09/02/20 Page 8 of 8



Two of the handguns were loaded.      Numerous rounds of ammunition

were found in his possession.     While released on bail to await

trial, Mitchell, undeterred by his arrest and a substantial

potential sentence, was again arrested in possession of a loaded

handgun and crack cocaine and heroin he intended to distribute.

It is imperative that the court protect the public from further

crimes of Mitchell and that he continues to serve his sentence to

reflect the seriousness of his offenses.       We find the applicable

Section 3553(a) factors weigh against Mitchell’s release.

          Accordingly, we will deny the Motion of Defendant Tariq

Mitchell for Compassionate Release under 18 U.S.C. § 3582(c).




                                   -8-
